Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of  compiling upstream nodes from a primary node in a conversation decision tree (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen); 
identifying a prototypical question associated with the primary node; identifying actions associated with the primary node (mental process e.g., doing the raw thinking about questions in your head as a first stage and then using paper and pen); 
linking example intents to each action (mental process thinking about intentions, topics or categories assisted with pen and paper); 
determining volumes for each intent-action pairing at the primary node (mental process assisted with pen and paper);
but for the recitation of generic computer components. 
That is, other than reciting “computer implemented and an Artificial Intelligence (AI) messaging system” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “computer implemented and an Artificial Intelligence (AI) messaging system” language, “compiling” in the context of this claim encompasses the user manually interacting with a decision tree and nodes. Similarly, the limitation of identifying, linking, and determining, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer implemented and an Artificial Intelligence (AI) messaging system. The processor is recited at a high-level of generality (i.e., as a generic computer performing a flowchart) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites displaying the prototypical question, intent-action pairings and volumes to a user. The displaying step is recited at a high level of generality and amounts to a form of insignificant extra-solution activity.  Accordingly, these additional elements do not 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implemented and an Artificial Intelligence (AI) messaging system amounts to no more than mere instructions to apply the exception using a generic computer component and AI is additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h);. 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the displaying step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “displaying” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.2. The method of claim 1, further comprising receiving an updated intent-action pairing from the user. (receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
3. The method of claim 1, further comprising generating performance metrics for the primary node. mental process of modeling with assistance of pen and paper4. The method of claim 3, wherein the performance metrics include percentage of messages for the primary node that are sent to a training desk, percentage of messages for the primary node that are not sent to the training desk but are corrected at an audit desk, and percentage of messages for the primary node that are sent to the training desk and are corrected at the audit desk.
No additional elements5. The method of claim 3, further comprising displaying the performance metrics to the user. No additional elements6. The method of claim 4, further comprising displaying an overview flow diagram of the conversation to the user. No additional elements7. The method of claim 6, further comprising updating the overview flow diagram of the conversation responsive to the updated intent-action pairing. No additional elements8. The method of claim 4, further comprising receiving a confidence threshold for the updated intent-action pairing from the user. No additional elements9. The method of claim 3, further comprising displaying a listing of conversation in a conversation library associated with the user. No additional elements10. The method of claim 9, further comprising enabling deletion or editing of any conversation within the conversation library associated with the user. (mental process of modeling with assistance of pen and paper)
11. The method of claim 3, further comprising collating metrics. (mental process of modeling with assistance of pen and paper)
12. The method of claim 11, wherein the metrics are industry metrics, segment metrics and manufacturer metrics. No additional elements13. The method of claim 11, further comprising displaying the metrics to the user. No additional elements14. The method of claim 1, where the training desk will correct the intents using an active learning interface. mental process thinking about intentions, categories15. The method of claim 1, where a default policy of conversational paths will be augmented by a dynamic conversational policy tied to an ordered proactive and reactive capabilities, intents and their associated entities. No additional elementsClaim  16. 
Claim further adds/elaborates on the additional element of reinforcement learning will make it more personal and the training desk will edit it directly. this addition merely amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “reinforcement learning” amounts to mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Reinforcement learning is an additional element and considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));Thereby, a conclusion that the claimed uploading step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Wu (US 2020/0042597) teaches using decision trees with words and questions (“A Gradient Boosting Decision Tree (GBDT) may be adopted for the question-plain text matching model 542. The GBDT may take a plain text and reference questions in a plurality of reference QA pairs as inputs, and output similarity scores of the reference questions compared to the plain text”, 0073).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID R VINCENT/Primary Examiner, Art Unit 2123